News Release: Final Final New Mexico Software Shareholder Update from Chairman and CEO Dick Govatski ALBUQUERQUE, N.M. – December 22, 2008 New Mexico Software, Inc. (OTC Bulletin Board: NMXC): To all shareholders and stakeholders of New Mexico Software, this letter provides an update on significant business activities at the Company. It is fair to say that 2008 has been the most successful year so far in the history of New Mexico Software. And we fully expect 2009 will be even better. We are really hitting our stride on two fronts: increases with XREX, our FDA-cleared Picture Archiving and Communication Systems (PACS)and with Telerad Services, our new online teleradiology services. Sales revenue is growing rapidly along with net margins as revenue growth is outpacing our expense growth and our cash needs. New Mexico Software is essentially debt free with just a few small items that will be cleaned up shortly. It looks like we are quickly becoming a strong cash generator with good prospects that will continue in the years ahead. In short, New Mexico Software is in the most promising position it has ever seen and we have every reason to believe this is just the beginning. We are already doing business in 37 states.In 2008 we doubled the number of medical divisions that we deal with to 107. And we more than doubled the number of facilities for which we provide service. The number stands at around 6,900.
